Johnson, Judge:
In this case, the question at issue is whether certain items of equipment and expense of repairs made to and upon a floating whale factory, the vessel Frango, are dutiable at the rate of 50 per centum ad valorem under the provisions of section 466 of the Tariff Act of 1930 as equipments and repairs. At the trial of this case, counsel for the respective parties agreed to the facts, which, among other things, disclose that both protests 173340-K and 173341-K involve entry number V-2299. Protest 173340-K, dated August 22, 1941, was filed against reliquidation of June 26, 1941, and protest 173341-K, dated October 17, 1941, was filed against the liquidation of June 27, 1939, the reliquidation of June 26, 1941, and the re-reliquidation of August 20, 1941. The plaintiff, however, abandoned such portion of protest 173341-K involving the liquidation of June 27, 1939, and the reliquidation of June 26, 1941. The records in the cases of United States v. American Whaling Co., Inc., 38 C. C. P. A. (Customs) 164, C. A. D. 454, and United States v. Western Operating Corp., 35 C. C. P. A. (Customs) 71, C. A. D. 373, were incorporated with and made a part of the record herein by consent.
The liquidator of the entry testified that the original liquidation involved a dutiable cost of repairs of $26,121 and the entry was liquidated at a duty of $13,062.50. The liquidator also re-reliquidated the entry upon a dutiable cost of repairs of $53,648.50, to which a 50 per centum duty was applied, resulting in a duty of $26,824. The original liquidated duty was deducted therefrom, thus leaving an increase in duties of $13,761.50.
The Government conceded that under the decision in the incorporated record, involving the vessel Frango, the plaintiff is entitled to a refund of the duties collected under the reliquidation of June 26, 1941, and the re-reliquidation of August 20, 1941, amounting to a refund of $13,761.50.
. In view of the record before the court and the concession made by the Government, and the agreement of counsel also that the increase in duties at issue in the reliquidation and re-reliquidation, to wit, $13,761.50, should be refunded, *438judgment -will be entered in favor of the plaintiff to the extent indicated. In all other respects the protests are overruled. .